The State of




                             Fourth Court of Appeals
                                     San Antonio, Texas
                                           March 31, 2014

                                        No. 04-14-00023-CR

                                          Jesus AYALA,
                                             Appellant
                                                v.
                                       The STATE of Texas,
                                             Appellee

                   From the 406th Judicial District Court, Webb County, Texas
                             Trial Court No. 2003-CRS-000058-D4
                          Honorable Oscar J Hale, Jr., Judge Presiding

                                           ORDER
         On January 9, 2014, appellant filed a pro se notice of appeal relating to the judgment
signed by the trial court on November 19, 2003. Because appellant did not file a motion for new
trial, the notice of appeal was due to be filed on December 19, 2003. TEX. R. APP. P. 26.2(a)(1).
Accordingly, the record shows that appellant’s notice of appeal is untimely. See TEX. R. APP. P.
26.2(a)(1). When a notice of appeal and motion for extension of time are not filed within the
fifteen-day grace period allowed by Rule 26.3 as in this case, the appellate court lacks
jurisdiction. TEX. R. APP. P. 26.3; see Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App.
1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996) (late notice of appeal
invokes appellate court’s jurisdiction in a criminal case only if (i) it is filed within fifteen days of
the last day allowed for filing the notice of appeal, (ii) a motion for extension of time is filed in
the court of appeals within the fifteen-day grace period, and (iii) the court of appeals grants the
motion for extension of time); see also Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243
(Tex. Crim. App. 1991) (an out-of-time appeal from a final felony conviction may be sought by
filing a writ of habeas corpus pursuant to article 11.07 of the Texas Code of Criminal Procedure).

        Therefore, it is ORDERED that appellant show cause in writing why the State’s motion
to dismiss this appeal should not be granted and the appeal should not be dismissed for lack of
jurisdiction within fourteen (14) days from the date of this order.




                                                       _________________________________
                                                       Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of March, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court